Order entered July 23, 2019




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-19-00413-CV

                      IN THE INTEREST OF M.O. AND P.O., CHILDREN

                        On Appeal from the 256th Judicial District Court
                                     Dallas County, Texas
                            Trial Court Cause No. DF-13-19769-Z

                                             ORDER
           Pursuant to rule 34.5(c)(1), Texas Rules of Appellate Procedure, we ORDER Felicia

Pitre, Dallas County District Clerk, on or before TUESDAY, JULY 30, 2019, to file a

supplemental record with this Court containing the following documents:


           (1)   State’s Notice of Intent to Use Business Records, filed February 4, 2019, with all

                 attachments, and


           (2)   “CPS Report—Family Plan of Service,” filed December 6, 2017.


           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre and the

parties.


                                                        /s/   LESLIE OSBORNE
                                                              JUSTICE